NO. 12-17-00211-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JIMMY D. MARTIN,                                     §   APPEAL FROM THE 3RD
APPELLANT

V.

M. WRIGHT, PAUL SHRODE, J.                           §   JUDICIAL DISTRICT COURT
ASSAYA, GALVESTON HOSPITAL,
JOHN SEALY, PROVIDER
BROVWER, AND PROVIDER
ASOMEBAWG,
APPELLEES                                            §   ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court’s order dismissing
Appellant’s suit was signed on May 16, 2017. Under the rules of appellate procedure, the notice
of appeal must be filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1.
The record does not indicate that Appellant filed a motion for new trial, motion to modify,
motion to reinstate, or request for findings of fact and conclusions of law. See TEX. R. APP. P.
26.1(a). Thus, Appellant’s notice of appeal was due on or before June 15. Appellant filed his
notice of appeal on July 5, thus, it was untimely.
       Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be
filed within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3.
On July 6, this Court notified Appellant that the information received in this appeal does not
show the jurisdiction of this Court, i.e., there is no timely notice of appeal. See TEX. R. APP. P.
26.1, 37.1. However, Appellant was further notified that, pursuant to Rule 26.3 and Verburgt v.
Dorner, 959 S.W.2d 615 (Tex. 1997), we would imply a motion to extend time for filing the
notice of appeal. We informed Appellant that Rule 26.3 requires a motion complying with Rule
10.5(b). See TEX. R. APP. P. 10.5(b), 26.3(b). Thus, we notified Appellant that the appeal would
be dismissed for want of jurisdiction unless on or before July 17, 2017, Appellant informed this
Court, in writing, of facts that reasonably explained his need for an extension of time to file the
notice of appeal. See TEX. R. APP. P. 42.3. The deadline for responding to this Court’s notice
has expired, and Appellant has not responded to the notice.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered July 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2017


                                         NO. 12-17-00211-CV


                            JIMMY D. MARTIN,
                                Appellant
                                    V.
         M. WRIGHT, PAUL SHRODE, J. ASSAYA, GALVESTON HOSPITAL,
       JOHN SEALY, PROVIDER BROVWER, AND PROVIDER ASOMEBAWG,
                                Appellees


                                  Appeal from the 3rd District Court
                     of Anderson County, Texas (Tr.Ct.No. DCCV17-226-3)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.